Citation Nr: 0705801	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  94-25 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.

This claim is on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 1999 and February 2002, the Board denied the 
veteran's claim for PTSD.  He appealed both decisions to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court).  In May 2001 and August 2003, the Veterans 
Claims Court remanded the claim for additional development.  
The claim has been remanded by the Board to the RO on two 
occasions and is again before the Board for consideration.

In June 2006, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  The veteran's diagnosis of PTSD has been related to in-
service stressors.

3.  The service department records verify that the ship on 
which the veteran was being transported to the Southwest 
Pacific theater struck two mines and sunk in deep waters.

4.  There is sufficient verification of credible supporting 
evidence suggestive of an in-service stressor, including 
circumstances of service, upon which to base the diagnosis of 
PTSD.




CONCLUSION OF LAW

PTSD was incurred in the veteran's period of active duty.  
38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125, (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2006).  

The Veterans Claims Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d), (f); see 
also Gaines v. West, 11 Vet. App. 113 (1998) (determination 
of whether veteran engaged in combat with enemy is 
particularly significant in PTSD cases).  

Under the regulations, if the "claimed stressor [was] not 
combat related, a veteran's lay testimony regarding in-
service stressors [was] insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304.  

The veteran contends, in essence, that he is entitled to 
service connection for PTSD. As an initial matter, the Board 
notes that the service medical records reflect no psychiatric 
complaints or treatment.  At the time of military discharge, 
his psychiatric evaluation was normal.  

The veteran filed a claim for PTSD in August 1993.  Although 
the issue of whether the veteran had been diagnosed with PTSD 
was previously questioned, the Board will accept, for 
purposes of this decision, that the veteran has a diagnosis 
of PTSD.  

Specifically, while not every examiner has diagnosed of PTSD, 
multiple examiners, both VA and private, have concluded that 
the veteran is appropriately diagnosed with PTSD, including 
an August 1997 VA examination ("profile is characteristic of 
those described in the literature for combat related PTSD"), 
private physicians in April 2002 ("depression and PTSD") 
and September 2003 ("based on my evaluation, [the veteran] 
has Post Traumatic Stress Disorder"), a VA outpatient 
treatment record dated in July 2004 ("Diagnosis: DSM IV 
309.81 Post Traumatic Stress Disorder, chronic - severe), and 
the most recent VA examination report dated in August 2006 
("possible post-traumatic stress disorder (mild)").  
Therefore, the Board finds that the records supports a 
current diagnosis of PTSD.

Based upon the volumes of evidence in this case, a diagnosis 
of possible PTSD is insufficient to preponderate against the 
claim.  In regard to complying with Section 4.125, the AOJ 
could have returned the file to the examiner to rule in or 
out the diagnosis, rather than accepting a diagnosis that 
does neither.  The Board also notes that the AOJ required a 
"clear" diagnosis.  However, that requirement is no longer 
part of the regulatory standard.  

To the extent that there have been revisions to 38 C.F.R. 
§ 3.304(f), consideration of the most recent standard is not 
prejudicial to the veteran.  The Board views the regulatory 
change as clarification rather than substantive in this case. 

Next, the veteran's current diagnosis has been related to 
military service.  While some of the treating or examining 
physicians have summarily diagnosed PTSD, the veteran has 
reasonably consistently maintained his descriptions of 
various stressors which occurred during military service.  It 
was the information contained in his statements which formed 
the basis of the diagnoses of PTSD on several occasions.  
Therefore, the medical evidence establishes that the 
veteran's current psychiatric disorder is related to military 
service.

Having determined that the veteran has a current diagnosis of 
PTSD and medical evidence establishing a link between current 
symptoms and an in-service stressor, the Board will consider 
whether there is credible supporting evidence that the 
claimed in-service stressors occurred.  

The Veterans Claims Court has determined that there need not 
be corroboration of every detail, including the veteran's 
personal participation in the claimed stressor.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  In Suozzi, the Veterans 
Claims Court stressed that the veteran cannot be "detached 
and protected from events that affected his company."  More 
recently, the Veterans Claims Court concluded:

[t]he veteran . . . submitted his unit 
log and unit records . . . , independent 
descriptions of rocket attacks his unit 
experienced . . . , which would, when 
viewed in the light most favorable to the 
veteran, objectively corroborate his 
claim of having experienced rocket 
attacks . . . Although the unit records 
do not specifically state that the 
veteran was present during the rocket 
attacks, the fact that he was stationed 
with a unit that was present while such 
attacks occurred would strongly suggest 
that he was, in fact, exposed to the 
attacks.

See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).

In this case, the veteran has reported various incidents as 
military stressors, including discrimination, being shorted 
pay, and problems with superiors.  In an excerpt from a book 
written by the veteran, he further related being on a ship 
when it struck a mine.  He described the order to abandon 
ship, climbing down a rope to reach a life boat, paddling to 
an island, swimming the remaining distance to shore, and 
witnessing his ship sink.  He indicated that some men were 
missing but not from his unit.      

Of record, is a document from the RO verifying that the 
veteran entered the Army in March 1941.  He embarked with his 
unit, Battery B, 49th CA Battalion (Bn) for the Southwest 
Pacific in early October 1942.  On October 26, 1942, the ship 
stuck two mines and sunk in deep waters in 1 hour and 20 
minutes after having struck the mines.  It was reported that 
the veteran was a Cannoneer who operated the elevation set on 
a 155 mm gun (artillery).  

A History of the 49th Coast Artillery Battalion indicates 
that 49th CA Bn was activated as the 2nd Bn of the 54th CA 155 
mm regiment in 1941.  It had the unique distinction of being 
the only 155 mm CA regiment with African American enlisted 
personnel and white officers.  The unit sailed from San 
Francisco on October 6, 1942, aboard the USAT President 
Coolidge.  On October 26, 1942, on its way to Espiritu Santo, 
New Hebrides, it struck two mines and sank.  There were no 
casualties although all organization equipment, personal 
equipment, and records were lost.  

Also reported in the unit history were indications that the 
unit was the subject of several bombing raids by the 
Japanese.  The unit history further indicates that the 2nd 
Bn, 54th CA became "the first Negro ground troops to actively 
engage the enemy in the South Pacific," although the veteran 
himself has never alleged that he was actually engaged in 
combat.  Nonetheless, in his Separation Qualification Record, 
his title was listed as Cannoneer and the description was 
reported as "directed first at enemy positions in an effort 
to knock out personnel and equipment."

In this case, the service department records verify that the 
veteran was present on a military ship when it struck two 
mines and sunk, that his unit received bombing raids, and 
that his unit participated in combat.  This evidence 
establishes sufficient verification of his alleged personal 
exposure to stressful events during military service.  See 
Pentecost, 16 Vet. App. at 128.  Significantly, the report of 
his stressors is consistent with the circumstances of 
service.  See 38 C.F.R. § 1154(a).  

Based on the evidence verified by the service department 
records, and given the current diagnosis of PTSD, which has 
been medically linked to military service, with stressors 
consistent with service, the Board finds that the evidence is 
sufficient to corroborate that the stressors actually 
occurred.

In sum, the record shows a diagnosis of PTSD, medical 
evidence establishing a link between current symptoms and in-
service stressors, and evidence consistent with combat 
stressors.  For those reasons, the claim for entitlement to 
service connection for PTSD is granted.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in December 2004 and 
August 2005.  In addition, he was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date by correspondence dated in July 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Inasmuch as the Board is allowing the grant of benefits, the 
veteran will not be prejudiced by the Board's decision even 
if the notice and duty to assist provisions contained in the 
law had not been completely satisfied.  Therefore, no further 
action is necessary under the mandate of the VCAA or 
Dingess/Hartman.


ORDER

Service connection for PTSD is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


